SETTLEMENT AGREEMENT

This Settlement Agreement (this “Agreement”) is made and entered into as of the
5th day of December, 2015 (the “Effective Date”), by and between HH-Poca Fiesta,
LLC, an Arizona limited liability company (“Plaintiff”), on the one hand, and
Epic Stores, L.L.C., an Arizona limited liability company dba Epic Thrift (“Epic
AZ”), Epic Stores, LLC, a Nevada limited liability company (“Epic NV”), and Epic
Stores Corp., a publicly traded Nevada corporation (“Epic Corp”) (collectively
referred to herein as “Defendants”), on the other hand.

RECITALS

A.                WHEREAS, Plaintiff has filed a lawsuit against Defendants in
the Maricopa County Superior Court, Case Number CV2015-011494 (the “Lawsuit”).
In the Lawsuit, Plaintiff asserts claims against Defendants arising out of a
lease dated October 7, 2013 (the “Lease”) for certain non-residential premises
located at and commonly known as 1110 West Southern Avenue, Suite 20, in Mesa,
Arizona (the “Leased Premises”).

 

B.                 WHEREAS, Plaintiff and Defendants (collectively, the
“Parties”) now desire to resolve the Lawsuit on the terms set forth herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby expressly acknowledged, the Parties agree as follows:

 

1.                  Stipulation to Judgment. Immediately upon mutual execution
and delivery of this Agreement, the Parties, through their respective counsel,
shall execute a “Stipulation to Judgment” in the form attached hereto as Exhibit
A (the “Stipulation”). The Stipulation shall provide for the entry of a
“Judgment” in the Lawsuit in favor of Plaintiff and against Defendants Epic AZ
and Epic NV in the principal sum of Three Hundred Thirty Five Thousand and
No/100 Dollars ($335,000.00) in the form attached hereto as Exhibit B (the
“Judgment”). The Stipulation and Judgment shall provide for all claims against
Epic Corp to remain pending notwithstanding entry of the Judgment. The
Stipulation shall be executed by counsel for Defendants and the original thereof
shall be immediately forwarded to counsel for Plaintiff. It is expressly agreed
that the original, fully-executed Stipulation shall be maintained in the files
of counsel for Plaintiff and shall not be filed with the Court unless and until
an “Event of Default” occurs as specified in Section 3 of this Agreement.

 1 

   



 

2.                  Settlement Payment. In order to prevent the filing of the
Stipulation, Epic AZ and/or Epic NV shall pay Plaintiff the total amount of Two
Hundred Thousand and No/100 Dollars ($200,000.00) (the “Settlement Amount”). The
Settlement Amount shall be paid according to the following schedule: 

a.Seventeen Thousand Dollars ($17,000.00) on or before January 4, 2015;

b.Two Thousand Dollars ($2,000.00) on or before January 11, 2016;

c.Two Thousand Dollars ($2,000.00) on or before January 18, 2016;

d.Two Thousand Dollars ($2,000.00) on or before January 25, 2016;

e.Two Thousand Dollars ($2,000.00) on or before February 1, 2016;

f.Two Thousand Dollars ($2,000.00) on or before February 8, 2016;

g.Two Thousand Dollars ($2,000.00) on or before February 15, 2016;

h.Two Thousand Dollars ($2,000.00) on or before February 22, 2016;

i.Two Thousand Dollars ($2,000.00) on or before February 29, 2016;

j.Two Thousand Dollars ($2,000.00) on or before March 7, 2016; and

k.One Hundred Sixty-Five Thousand Dollars ($165,000.00) on or before
March 11, 2016.

Each of the foregoing payments is referred to herein as a “Settlement
Installment.” All Settlement Installments shall be made payable to “HH-Poca
Fiesta, LLC” and shall be sent to the attention of counsel for Plaintiff (George
U. Winney, Esq., Two N. Central Ave., Suite 1500, Phoenix, AZ 85004) so as to be
received on or before its due date. Alternatively, Epic AZ and/or Epic NV may
elect (or, on at least seven (7) days’ written email notice to counsel for
Defendants, Plaintiff may require) that one or more Settlement Installments by
made by wire transfer to Plaintiff so as to be received on or before its due
date. Plaintiff’s wiring instructions are as follows:

Alliance Bank of Arizona

Account #: 8010699679

Routing #: 122105980

3.                  Grace Periods/Default Notices/Filing of Stipulation. In the
event any Settlement Installment is not received by the due date set forth in
Section 2 of this Agreement, Plaintiff shall cause a written notice of such fact
(a “Default Notice”) to be provided by e-mail to counsel for Defendants (Chase
E. Halsey, Esq. at Chase@MKCFirm.com). If the delinquent Settlement Installment
is not received by Plaintiff’s counsel (or by Plaintiff, if sent by wire) within
three (3) business days of the date of a Default Notice, an “Event of Default”
shall have occurred. The Parties agree, however, that Plaintiff shall not be
required to issue more than two (2) Default Notices under this paragraph. Once
two (2) Default Notices have been issued, an “Event of Default” shall occur,
without the issuance of any further Default Notice and without any grace period
whatsoever, if Epic AZ and/ or Epic NV thereafter fail to pay any Settlement
Installment so that it is received on or before its due date. Upon the
occurrence of any Event of Default, Plaintiff shall be entitled to immediately
file the Stipulation with the Court, and lodge the Judgment for immediate entry
by the Court. In the event the Judgment is entered after one or more Settlement
Installments have been paid by Epic AZ and/or Epic NV pursuant to this
Agreement, the Judgment shall be entered in the full amount of Three Hundred
Thirty-Five Thousand Dollars ($335,000.00) as set forth in Section 1 of this
Agreement, but any Settlement Installments theretofore paid by Epic AZ and/or
Epic NV to Plaintiff pursuant to Section 2 of this Agreement shall be deemed
payments against the Judgment. Any Settlement Installment that is returned to
Plaintiff for insufficient funds, stop payment, or other cause shall be deemed
the equivalent of a failure by Epic AZ and Epic NV to pay such Settlement
Installment.

 2 

   



4.                  Disposition of Lawsuit. In the event all Settlement
Installments are paid without an Event of Default, Plaintiff shall destroy the
original Stipulation and the Parties, through their respective counsel, shall
promptly stipulate to a dismissal of the Lawsuit with prejudice (with the
Parties to bear their own costs and attorney’s fees incurred therein.) The
Parties agree to stipulate, as necessary, to extend case deadlines in connection
with the Lawsuit in order to minimize legal expenses pending payment in full of
the Settlement Amount. 

5.                  Possession of Leased Premises; Disclaimer of Property.
Defendants hereby acknowledge and agree that they have no further right to
possess, use, occupy, or enter the Leased Premises for any purpose whatsoever,
or to recover or remove any property from the Leased Premises. All property of
Defendants that is located in the Leased Premises as of the Effective Date, if
any, is hereby disclaimed by Defendants in favor of Plaintiff. Defendants hereby
represent and warrant to Plaintiff that no third party has any right, interest,
or claim, through Defendants, in or to any property located in the Leased
Premises as of the Effective Date. Defendants agree that Plaintiff may dispose
of any property that is located in the Leased Premises as of the Effective Date,
in any manner and in Plaintiff’s sole and absolute discretion, and Plaintiff
shall have no obligation whatsoever to account to Defendants therefore.

 

6.                  Security Deposit. Defendants hereby forfeit any and all
rights and interests in and to any deposits held by Plaintiff in connection with
the Lease, if any, and any such deposits shall not be applied in reduction of
the Settlement Amount or any Settlement Installments.

 

7.                  Release of Defendants. If and only if all Settlement
Installments as set forth in Section 2 above are paid by Epic AZ and/or Epic NV
without the occurrence of an “Event of Default” as specified in Section 3 of
this Agreement, Plaintiff hereby releases Defendants, together with Defendants’
members, managers, employees, representatives, agents, parent companies,
subsidiaries, affiliates, insurers, successors, or assigns, from any and all
actions, causes of action, demands, liabilities, or any other claims of any
nature whatsoever, known or unknown, liquidated or unliquidated, including but
not limited to those which in any way arise out of or relate to the Lawsuit,
Lease or the Leased Premises.

 

8.                  Release of Plaintiff. Defendants hereby release Plaintiff,
together with Plaintiff’s members, managers, employees, representatives, agents,
parent companies, subsidiaries, affiliates, insurers, successors, or assigns,
from any and all actions, causes of action, demands, liabilities, or any other
claims of any nature whatsoever, known or unknown, liquidated or unliquidated,
including but not limited to those which in any way arise out of or relate to
the Lawsuit, Lease or the Leased Premises.

 3 

   



 

9.                  Construction. This Agreement has been jointly and freely
negotiated by the Parties and their respective counsel. Accordingly, neither
this Agreement nor any provision hereof shall be construed against any of the
Parties as drafter.

 

10.              Counterparts/Facsimiles. This Agreement may be executed in one
or more counterparts, which taken together shall have the force and effect of
one original document. Facsimile copies of the signature pages to this Agreement
shall be deemed originals.

 

11.              Costs and Attorneys’ Fees. The Parties shall bear their own
costs and attorneys’ fees incurred in connection with the Lawsuit, and in
connection with the negotiation, preparation, and review of this Agreement.
However, in the event any action is brought to enforce the terms of this
Agreement, the prevailing party in such action shall receive an award of its
costs and reasonable attorneys’ fees incurred in that action.

 

12.              Jurisdiction and Venue: Jury Waiver. In the event any lawsuit
is filed to enforce the terms of this Agreement, the Parties hereby agree that
such lawsuit shall be filed in the Superior Court of Arizona, in the County of
Maricopa, and that jurisdiction and venue shall be proper in such court. The
Parties hereby waive the right to trial by jury in any such lawsuit.

 

13.              Integration. This Agreement constitutes the final, entire, and
integrated agreement between the Parties with respect to the subject matter
hereof, and supersedes any and all other agreements or communications, whether
prior or contemporaneous, and whether written or oral, regarding the terms of
the settlement set forth herein.

 

14.              Restriction on Amendments. This Agreement may not be amended or
modified except by a writing executed by all of the Parties.

 

15.              Time of the Essence. Time is of the utmost essence with respect
to the obligations and deadlines set forth in this Agreement.

[SIGNATURE PAGE FOLLOWS]

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK] 

 4 

   

  

IN WITNESS HEREOF, the Parties have executed this Settlement Agreement as of the
Effective Date.

 

HH-Poca fiesta, llc,

an Arizona limited liability company

 

 

By: /s/ Chris Hinkson

Name: Chris Hinkson

Title: Manager

 

 

EPIC STORES, L.L.C.,

an Arizona limited liability company

 

 

By: /s/ Brian Davidson

Name: Brian Davidson

Title: Managing Member

 

 

EPIC STORES, LLC,

a Nevada limited liability company

 

 

By: /s/ Brian Davidson

Name: Brian Davidson

Title: Managing Member

 

 

EPIC STORES CORP.,

a Nevada corporation

 

By: /s/ Brian Davidson

Name: Brian Davidson

Title: CEO





 5 

   

 

EXHIBIT A

 

(STIPULATION TO JUDGMENT)

 6 

   



George U. Winney #019370

GAMMAGE & BURNHAM, P.L.C.

A Professional Limited Liability Company

Attorneys at Law

Two North Central Avenue, 15th floor

Phoenix, AZ 85004

telephone (602) 256-0566 | fax (602) 256-4475

email: gwinney@gblaw.com

Attorneys for Plaintiff 

 

SUPERIOR COURT OF ARIZONA

Maricopa COUNTY

HH-POCA FIESTA, LLC, an Arizona limited liability company,

Plaintiff,

vs.

EPIC STORES, L.L.C., an Arizona limited liability company dba EPIC THRIFT; EPIC
STORES, LLC, a Nevada limited liability company; EPIC STORES CORP., a Nevada
corporation; and DOE DEFENDANTS 1-10,

Defendants.

 

Case No. CV2015-011494

 

 

 

 

STIPULATION TO JUDGMENT

 

 

     

HH-Poca Fiesta, LLC, an Arizona limited liability company (“Plaintiff”), on the
one hand, and Epic Stores, L.L.C., an Arizona limited liability company dba Epic
Thrift, and Epic Stores, LLC, a Nevada limited liability company (collectively
referred to herein as the “Epic LLC Defendants”), on the other hand, hereby
stipulate that judgment be entered in favor of Plaintiff and against the Epic
LLC Defendants in the amount of Three Hundred Thirty-Five Thousand and 00/100
Dollars ($335,000.00), together with post-judgment interest thereon at the
contractual rate of eighteen percent (18%) per annum from the date of judgment
until paid. The parties agree to bear their own costs and attorney’s fees
incurred herein.

 7 

   



Plaintiff’s claims against Epic Stores Corp., a Nevada corporation, shall remain
pending.

A proposed form of judgment is submitted herewith, and Plaintiff and the Epic
LLC Defendants hereby stipulate and request that it be entered forthwith.

Respectfully submitted this ____ day of ________________, 20___.

 

GAMMAGE & BURNHAM, PLC

By: ___________________

George U. Winney

Two North Central Avenue, 15th Floor

Phoenix, Arizona 85004

Attorneys for Plaintiff

 

 

MURPHY KARBER CORDIER PLC



By: ___________________

Chase E. Halsey
Murphy Karber Cordier PLC
2828 N. Central Ave., Ste. 1110
Phoenix, Arizona 85004
Attorneys for Defendants 

 

 8 

   



EXHIBIT B

 

(FORM OF JUDGMENT)

 9 

   

George U. Winney #019370

GAMMAGE & BURNHAM, P.L.C.

A Professional Limited Liability Company

Attorneys at Law

Two North Central Avenue, 15th floor

Phoenix, AZ 85004

telephone (602) 256-0566 | fax (602) 256-4475

email: gwinney@gblaw.com

Attorneys for Plaintiff 

 



SUPERIOR COURT OF ARIZONA

Maricopa COUNTY

HH-POCA FIESTA, LLC, an Arizona limited liability company,

Plaintiff,

vs.

EPIC STORES, L.L.C., an Arizona limited liability company dba EPIC THRIFT; EPIC
STORES, LLC, a Nevada limited liability company; EPIC STORES CORP., a Nevada
corporation; and DOE DEFENDANTS 1-10,

Defendants.

Case No. CV2015-011494

 

 

 

 

 

JUDGMENT

 

 

 

 

On stipulation of the parties, and good cause appearing:

IT IS HEREBY ORDERED, ADJUDGED, AND DECREED:

That judgment is hereby entered in favor of plaintiff HH-Poca Fiesta, LLC, an
Arizona limited liability company, and against (i) Epic Stores, L.L.C., an
Arizona limited liability company dba Epic Thrift, and (ii) Epic Stores, LLC, a
Nevada limited liability, company jointly and severally, in the amount of Three
Hundred Thirty-Five Thousand and 00/100 Dollars ($335,000.00), together with
post-judgment interest thereon at the contractual rate of eighteen percent (18%)
per annum from the date of this judgment until paid in full.

 10 

   



IT IS FURTHER ORDERED that the parties shall bear their own costs and attorney’s
fees incurred herein.

IT IS FURTHER ORDERED the plaintiff’s claims against defendant Epic Stores Corp,
a Neva da corporation, remain pending.

The Court, expressly determining that there is no just reason for delay in
entering final judgment, hereby expressly directs, pursuant to Rule 54(b), Rules
of Civil Procedure, that this final judgment be entered forthwith. 

DONE IN OPEN COURT on this _____ of _________________, 20____.

 

 

___________________

Maricopa County Superior Court Judge

 11 

   



